               Case 2:20-cv-00223-JCC Document 32 Filed 05/12/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TAMIE JENSEN, individually and on behalf of           CASE NO. C20-0223-JCC
      all others similarly situated,
10
                                                            MINUTE ORDER
11                            Plaintiff,
              v.
12
      ROTO-ROOTER SERVICES COMPANY,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation of dismissal (Dkt. No. 31).
18
     Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without a court
19
     order if there is a “stipulation of dismissal signed by all parties who have appeared.” Here, all
20
     parties that have appeared stipulate to the dismissal of this case with prejudice as to Plaintiff’s
21
     individual claims and without prejudice as to the claims of any other member of the putative
22
     class. (Dkt. No. 31.) The parties further stipulate to each bearing its own attorney fees and costs.
23
     (Id.) Under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing.
24
     Pursuant to the stipulation, the Court ORDERS that this case is DISMISSED with prejudice with
25
     respect to Plaintiff’s claims and without prejudice with respect to the claims of other members of
26


     MINUTE ORDER
     C20-0223-JCC
     PAGE - 1
               Case 2:20-cv-00223-JCC Document 32 Filed 05/12/21 Page 2 of 2




 1   this putative class action and without an award of costs or fees to any party. The Clerk is directed

 2   to CLOSE this case.

 3          DATED this 12th day of May 2021.

 4                                                          William M. McCool
                                                            Clerk of Court
 5
                                                            s/Paula McNabb
 6
                                                            Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0223-JCC
     PAGE - 2
